EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Welk on 03/16/21.
The application has been amended as follows: 
Please replace Claims 10 and 16 as follows.


Claim 10 (currently amended): A system, comprising:
a memory; and
at least one processing device, coupled to the memory, operative to implement the following steps:
providing a plurality of available identity assurance techniques, wherein the plurality of available identity assurance techniques are assigned respective identity assurance values each indicating a level of assurance for the corresponding available identity assurance technique;
performing the following steps, in response to a user request to obtain access to a protected resource following a loss incident of a user authenticator:
receiving, from the user, authentication information associated with at least two selected identity assurance techniques of the plurality of available identity assurance techniques;
determining whether there is an overlap between the received authentication information associated with the at least two selected identity assurance techniques;

aggregating the corresponding assigned identity assurance values for each of the two selected identity assurance techniques 
determining whether the aggregate identity assurance value satisfies a predefined identity assurance level criteria; and
evaluating the user request to access the protected resource based on the determination of whether the aggregate identity assurance value satisfies a predefined identity assurance level criteria.


Claim 16 (currently amended): A computer program product, comprising a non-transitory tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
providing a plurality of available identity assurance techniques, wherein the plurality of available identity assurance techniques are assigned respective identity assurance values each indicating a level of assurance for the corresponding available identity assurance technique;
performing the following steps, in response to a user request to obtain access to a protected resource following a loss incident of a user authenticator:
receiving, from the user, authentication information associated with at least two selected identity assurance techniques of the plurality of available identity assurance techniques;
determining whether there is an overlap between the received authentication information associated with the at least two selected identity assurance techniques;
modifying the identity assurance value associated with at least one of the selected identity assurance techniques upon determining there is an overlap between the received authentication information;
aggregating the corresponding assigned identity assurance values for each of the two selected identity assurance techniques 

evaluating the user request to access the protected resource based on the determination of whether the aggregate identity assurance value satisfies a predefined identity assurance level criteria.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435